PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Runyon et al.
Application No. 16/974,363
Filed: 4 May 2020
For: APELIN RECEPTOR (APJ) AGONISTS AND USES THEREOF

:
:
:
:	DECISION ON PETITION
:
:



In re Patent No. 10,100,059	            :
Scott P. Runyon	            :
Issue Date: October 16, 2018 	            :  	                     
Application No. 15/374,386  	            :    
Filing Date:	December 9, 2016	            :
Attorney Docket No. 81803-302646    	            :     
Title:  APELIN RECEPTOR (APJ) 	            :
AGONISTS AND USES THEREOF	            :




This is a decision on the “PETITION UNDER 37 CFR 1.181, OR IN THE ALTERNATIVE, UNDER 37 CFR 1.182 AND/OR 37 CFR 1.183 TO MOVE THE REISSUE APPLICATION PAPERS FILED IN U.S. PATENT APPLICATION NO. 15/374,386 TO A NEW FILE WRAPPER, ACCORD A NEW, REISSUE APPLICATION NUMBER AND THE ORIGINAL FILING DATE TO THE REISSUE APPLICATION,” filed June 18, 2021.

The petition will be treated under 37 CFR 1.182.

The petition is before the Office of Patent Legal Administration for decision.


BACKGROUND

On May 4, 2020, applicant submitted a reissue application of U.S. Patent No. 10,100,059 via EFS-Web in the file of Application No. 15/374,386 (now U.S. Patent No. 10, 100,059). The application papers as deposited included a copy of U.S. Patent No. 10, 100,059, a copy of a certificate of 1  

On May 8, 2020, the Office issued a Notice Regarding Change of Power of Attorney in response to the power of attorney filed on May 4, 2020, acknowledging the appointment of power of attorney and the correspondence address.

On June 18, 2021, applicant filed the present petition under 37 CFR 1.182 and a $420 petition fee as set forth in § 1.17(f). Applicant requests that the Office transfer the reissue application and related papers filed on May 4, 2020, from the file of Application No. 15/374,386 and accord those papers the status as a separate reissue application. Applicant further requests that the Office place the papers submitted on May 4, 2020, in a new file wrapper and assign a new application number with a filing date of May 4, 2020, the date the USPTO received the papers.

On petition, applicant explains that applicant filed the reissue application papers in the file of Application No. 15/374,386 by mistake. It appears applicant performed the electronic filing of the reissue application incorrectly. Applicant became aware of the mistaken filing after a review of the file wrapper in the ‘059 patent. The present petition was filed to remedy the improper submission of the reissue application in the file of Application No. 15/374,386.


	DECISION ON PETITION UNDER 37 CFR 1.182

The Office has located the reissue application papers and fees totaling $3,160 submitted on May 4, 2020, in the file of Application No. 15/374,386. A review of the application papers deposited on May 4, 2020, reveals that applicant presented the specification, including the claims, in the form of a copy of U.S. Patent No. 10,100,059 in double column format, each page on only one side of a single sheet of paper in compliance with 37 CFR 1.173(a). Additionally, applicant provided the consent of the assignee, a Statement under 37 CFR 3.73(c), a reissue declaration by the inventor, a preliminary amendment in compliance with 37 CFR 1.173(b)-(d) and (g), and an Application Data Sheet identifying the application as a reissue of U.S. Patent No. 10,100,059.  

To remedy an improper submission of a reissue application in an unintended file and avoid an undesirable outcome, it is essential that an applicant act diligently in seeking to rectify the situation. In particular, the Office encourages applicants to review the Electronic Acknowledgement Receipt promptly to check the contents of their applications for completeness and accuracy of their electronic submissions. If an applicant discovers on the day of filing the reissue application that applicant inadvertently filed the papers in the patented file, a more appropriate remedy is to file a proper reissue application immediately (that day) and then ask for a refund of the fees paid in the patent. If an applicant does not notice the improper submission immediately, it is appropriate for an applicant to file a reissue application, and if the initial date is 

In this instance, applicant should have known from the day of filing the subject application that the Office did not treat the papers submitted on May 4, 2020, as a reissue application. For example, the Electronic Acknowledgement Receipt generated by EFS-Web (the Office’s electronic filing system), immediately after applicant filed the application, indicated in the “Application Type” section that the application was a “Utility under 35 USC 111(a)” application instead of a “Reissue (Utility)”. In addition, the Application Number listed underneath the EFS ID is “15374386”. See Acknowledgment Receipt generated on 05/04/20. Furthermore, the Office would have issued a Filing Receipt after the initial processing of the reissue application indicating the Office had received a reissue application in at least three places — explicitly in the receipt statement (i.e., “Receipt is acknowledged of this reissue patent application”) and the domestic benefit data section, and implicitly by stating the “application is not eligible for pre-grant publication”.2 The record clearly shows the Office did not issue, nor did applicant receive, a Filing Receipt acknowledging receipt of a reissue application after the submission of the application papers on May 4, 2020. Another indication that the application filed on May 4, 2020 was not treated as a reissue application is the fact that on May 8, 2020 the Office issued a Notice of Acceptance of Power of Attorney accepting the power of attorney filed on May 4, 2020 in Application No. 15/374,386.   Lastly, the Office notes that over one year and one month passed between the misfiling of the papers in Application No. 15/374,386 on May 4, 2020, and the submission of the present petition.

Nevertheless, it is clear, in view of the submission of the Reissue Transmittal, the copy of the printed patent as the specification, the consent of the assignee, the Statement under 37 CFR 3.73(c), the reissue declaration by the inventor, the filing of the preliminary amendment in compliance with the reissue practice, and the Application Data Sheet in a patented file, applicant intended to file a reissue application on May 4, 2020. Based on the facts and circumstances particular to this case, the Office accepts the application as a separate reissue application. The Office will transfer the application and related papers submitted on May 4, 2020, from the file of Application No. 15/374,386 and place them in newly created reissue Application No. 16/974,363. The Office will accord reissue Application No. 16/974,363 a filing date of May 4, 2020.3 Additionally, the Office will apply the fees totaling $3,160 paid on May 4, 2020 in Application No. 15/374,386 towards the fees due in Application No 16/974,363. It is noted that the relief granted by this decision is specific to this application and should not be relied upon by applicant should applicant find himself under similar circumstances. 
 
	


CONCLUSION

The petition is granted.  

2.	Application No. 15/374,386 is being returned to the Office of Patent Application to move the papers submitted on May 4, 2020 from the application file and place them in Application No. 16/974,363.

3.	Application No. 16/974,363 is being forwarded to the Office of Patent Application Processing to process the papers as a reissue application with a filing date of May 4, 2020, and to mail a filing receipt in accordance with this decision.

4.  	The Office of Patent Application Processing is instructed to apply the fees totaling $3,160 paid on May 4, 2020 in Application No. 15/374,386 towards the fees due in reissue Application No. 16/974,363.

5.	Applicant should file future correspondence relating to the reissue application in Application No. 16/974,363.

6.	Telephone inquiries related to this decision only should be directed to Shirene Willis Brantley, Attorney Advisor, at (571) 272-3230.

7.	Inquiries regarding petition status or general petition information are handled by the Office of Petitions staff at (571) 272-3282.
                                                       



/Pinchus M. Laufer/ 
Pinchus M. Laufer
Senior Patent Attorney
Office of Patent Legal Administration		
	 
											October 6, 2021
				


    
        
            
        
            
        
            
    

    
        1 On May 4, 2020, applicant paid a $660 reissue search fee, a $2,200 reissue examination fee, and a $300 reissue patent application filing fee.
        2 Reissue applications are not published because they are not kept confidential under 35 U.S.C. 122(a). See MPEP 1120(I) and 37 CFR 1.211(b). Instead, all reissue applications are open to inspection by the general public from the time of their filing. See MPEP 1430 and 1470.
        
        3 This decision only determines that applicant submitted adequate papers for obtaining a filing date. No position is espoused regarding whether there are missing papers or fees or papers that need correction. The Office of Patent Application Processing will make these determinations in the course of processing the application and notify applicant accordingly.